Title: John Quincy Adams to Abigail Adams, 25 July 1796
From: Adams, John Quincy
To: Adams, Abigail


          
            22.
            My dear Mother.
            The Hague July 25. 1796.
          
          Your letters of May 20. and 25. have both reached me forwarded from London. The latter was brought by Mr: Gore, who sent me at the same time the speech of Mr: Ames which one of your letters mentions in terms of applause which I think it well deserves.
          After the apprehensions and anxiety, which the preceding accounts from America had excited, I was not a little gratified at the intelligence of the Resolution past by the house of Representatives, for the execution of the Treaty with Britain. I was happy to find that after all there was a majority in that house (a feeble one, indeed) who could make a distinction between the right to ratify, or reject and the power to violate a solemn national engagement, and who did not think proper to construe the latter which they certainly possessed into the former, which the Constitution has explicitly placed in other hands.— I own I did not expect to find the name of Mr: Madison, among the negatives of that vote.
          But enough of politics for the present at least. let us come to something about ourselves. You guessed right as to the object of the attachment which has been intimated to you in some of my former letters.— An attachment which has now become irrevocably fixed, and upon which much of my future destiny will depend. A sacrifice of Time has on this occasion been made at the dictate of worldly

Prudence, but it was made with reluctance on my part and will be abridged as much as may ever depend upon my power.
          You enquire whether Maria has no claims?— She has none, but to my fervent and cordial good wishes for her welfare. I have often assured you that we had parted forever, and that no course of Events could ever again unite us. Upon that subject I have never had a moment of doubt, because our separation was not merely the result of necessity, or of an angry moment, it was a mutual dissolution of affection: the attractive principle was itself destroyed. the flame was not covered with ashes, it was extinguished with cold water.— You will perhaps think it whimsical, but the truth is that in my present choice I have satisfied the only claim to which Maria was entitled, and to which I was bound by a very express promise, made to her before we parted. It was that I never would marry a woman whose character or conduct should make her regret that she too had once made the same choice; or in other words that her successor in my affections should not be unworthy of a place which she had held.— She made me the same promise; and if she keeps her word as well and as faithfully as I have, I shall never have reason to blush that I once loved a woman whose final affections are shared with as good a man as myself.— I have performed the promise on my part. I hope, more for her sake than my own, that Maria, will perform it equally on hers
          My father “wishes in his heart” that my attachment had been made in America.— I could have wished so too, and if upon this article I could have not only controuled but directed my affections, they never would have fixed upon any object out of it.— I was well aware of all the considerations which recommended to them to select a person not only by descent and family connections, but by birth and education wholly American. Nor was the anticipation that the departure from these requisites, would give less satisfaction to my Parents than a rigorous adherence to them, omitted. The objection itself was weighty; the sentiment as I knew it would rest on my father’s mind was weighty, and both were fully weighed. The destiny which is said to preside over these things did not suffer them to prevail, and I can only hope that neither my friends nor myself will ever have any other reason to regret my choice, or occasion to prove that the objection should have been insuperable.
          If an event in contemplation when you wrote, and another also should take place you say, I shall have less reason to expect promotion than I then had. One of those Events has taken place much to

my satisfaction. As to the other—No—I have as little ambition of family as of person. Whatever of honour, of fame or of any benefit, which that station can bestow upon its next possessor will be counterbalanced by so many oppressive cares, by so many formidable dangers, by so much malevolence and envy, and by such boundless abuse and scurrility, that my filial affection really and sincerely dreads, what my love of my Country cannot but strongly desire.— I can therefore very readily conceive how much anxiety the prospects that approximate give you, participating forcibly in the same feelings myself. Heaven grant that all may be directed for the best!
          With respect to my prospect of promotion upon the contingency alluded to, it must be altogether out of the Question, and I rejoyce to find from your letter that it will be so.— As to the general principle, which has hitherto been observed in the practice of that eminent station, it would perhaps not become me to say more than that it has my most cordial and decided approbation. … In the possible application of a similar principle to myself, I should, if my confidence in the wisdom and magnanimity of my father did not make me deem it entirely superfluous and unnecessary, most earnestly request, that the principle in its utmost rigour, be adopted and invariably pursued. Nay with all the veneration, which my duty commands and my heart faithfully renders, I should add that I never could assent to a departure from it, in one single particular.— If the chief magistracy should be allotted to other hands, I shall perhaps be punctilious upon the Article of my own promotion. I shall perhaps if the occasion should offer, be disposed to feel for myself, as I felt for others in my letter from Helvoetsluys. I shall not be insensible to any thing like a slight or a neglect, which however I do not anticipate. But my only ambition in the other case will be, to be always overlooked, always neglected, and excluded from promotion even in cases where any other person might be considered as entitled indisputably to it.
          It is true that I shall also consider myself as at liberty to retire from the public service, if I should find it for the interest of my private affairs to do so.— I will never retire from an improper motive, nor from a disposition to prefer my own interest to that of my Country.— My present situation though not splendid, is comfortable. Though, not without leisure, I find every minute of my time precious; because I can employ it all to my own satisfaction. I lose very little of it indeed, and if life and health are continued to me, the

employment shall not eventually be to the loss of my Country.— But that sort of society which is to be found only in the intimacy of domestic and family connections has become a necessary of my life. I still find it in my brother, but if I continue here longer than another year, his intention is to return home; and severely as I shall feel his loss, I cannot advise him to spend more of his time in the drudgery of mechanical labour, and the subordinate station of a Secretary. If when he leaves me, I shall still think it impracticable upon my means to support the charges of a family in my present situation, I shall also determine to go home, to use my industry once more for my own concerns, and as far as the necessary regard to them will permit, to serve my Country in a private station.
          I have still a little room left for the current news, if it was very interesting; but I suppose before this reaches you, all the newspapers you read will give you the details of the War and upon the Rhine and in Italy. By land, the french armies are every where successful, this season, as well against neutral, as belligerent powers. They are in all probability before this at Rome. They have made Peace with all the Italian Sovereigns but the Emperor and the Pope. The successor of St: Peter stands a great chance to lose his keys, and to exchange the tiara for the bonnet-rouge.— The downfal of Anti-Christ by the hands of infidels! what a confusion worse confounded for the speculators in prophecy!— I long to hear the ingenious commentaries which I am persuaded my venerable uncle Cranch will make upon these Events. I beg to be remembered with respect and affection to him, and my aunt, as also to my Grandmother, and to all my kind friends and relations at Quincy and its environs, and am with unceasing duty and affection, your Son.
          
            John Q. Adams.
          
        